[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          DECEMBER 7, 2009
                             No. 09-10419                 THOMAS K. KAHN
                       ________________________               CLERK


                  D. C. Docket No. 06-00600-CV-ECS-1

GEORGE COCKRELL,
VINCENT BURSEY,
WALTER ALLEYNE,
NORPHENIA SALTER,


                                                         Plaintiffs-Appellants,

                                  versus

U.S. SBA DISASTER ASSISTANCE AGENCY,
HECTOR V. BARRETO,
Administrator,
ADMINISTRATOR OF SBA STEVEN C. PRESTON,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (December 7, 2009)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.
PER CURIAM:

       This is an appeal of a summary judgment entered in favor of the defendants

pursuant to the order of a magistrate judge entered on December 22, 2008.1 After

hearing oral argument of counsel, we are satisfied for the reasons stated in the

December 22, 2008 order that the magistrate judge correctly analyzed and disposed

of the plaintiffs’ claims.

       AFFIRMED.




       1
         The case was tried by the magistrate judge by consent, pursuant to 28 U.S.C. §
636(c)(1).

                                               2